DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/15/22 have been fully considered but they are not persuasive. 
Regarding the response to the Rule 105 requirement
	
The examiner asked “What algorithm is used in the program instructions that cause the processor to execute any process or function of the controller?”
	The applicant answered, on 9/15/22,  “those having skill in the art are extremely familiar with how computer programming is used to create program instructions executable by a processor to perform desired functions, and those having skill in the art of quantum computing are by necessity familiar with how to create program instructions for a classical computer to aid in the operation of a quantum computing device”.
On 11/29/22 the applicant answered:
those having skill in the art are extremely familiar with how computer programming is used to create program instructions executable by a processor to perform desired functions, that those having skill in the art of quantum computing are by necessity familiar with how to create program instructions for a classical computer to aid in the operation of a quantum computing device, and that, within a rapidly developing technology field, there is no static "algorithm" which all skilled in the art use to program a processor to execute any process or function of a controller.
	The examiner asked “What algorithm is used to identify a set of n interface qubits?”
	The applicant answered, on 9/15/22, “Par. [0049], the interface qubits may be selected based on possessing a connectivity (e.g., pre-established entanglement) with the target qubits…. The specification further provides examples of how interface qubits may be selected without inherent connectivity of entanglement with the target qubits, allowing for operator and/or controller discretion in selecting qubits suitable for executing the subject quantum gate.”
	On 11/29/22 the applicant disclosed a series of steps on page 14 of 20. Specifically the applicant disclosed:
 1. Responsive to receiving a request to execute a first n-qubit gate on a set of n target qubits, determine which interface qubits comprise the properties necessary to perform the first n-qubit gate; 
2. Determine which interface qubits from A) are available to perform the first n- qubit gate; 
3. Select n interface qubits from B); and 
4. If necessary, establish entanglement between any of the n interface qubits from C) and the n target qubits. 

	The examiner asked “What is the algorithm that performs the ‘classical tracking’” 
The applicant answered on 11/29/22 :
1. Store, in classical memory, spin statuses along each of the X, Y, and Z axes for 
each qubit; 
2. Receive a gate that, when executed on the first qubit, would change the spin status 
along one or more of the x, y, and z axes of the first qubit; 
3. Store, in classical memory, any changed spin statuses for the first qubit, without 
requiring the gate to be executed on the first qubit 


Regarding 112a Enablement
The applicant alleges “[a]pplicant is not claiming a quantum computing device at all, much less new, larger quantum computers with hundreds of qubits”. The examiner disagrees. The preamble or claims 1 and 9 explicitly claim ” a quantum computing device” and the preamble of claim 17 claims “quantum computer”. (MPEP 2111.02 discloses “[a]ny terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. See, e.g., Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989)”.)  The examiner notes the “quantum computing device” and “quantum computer” would encompass 100 qubit computer and large scale computers. Claims 1 , 9 and 17 disclose an n-qubit gate. Specification [0063] discloses “n may be an integral number of qubits such that n ≥ 1”. The examiner explicitly noted, in the non-final office action, that the applicant has not disclosed an upper bound for “n”. The “n” would reasonably encompass 100 qubits. Paragraph [0101] disclose a smaller 100 qubit computer. Paragraph [0101] also discloses large scale quantum computers. Moreover, the examiner provided evidence that the 100 qubit computer did not exist at the time of filing. Therefore, one of ordinary skill would not be able to make and use the current invention on a 100 qubit computer or a large scale quantum computer. 
The applicant notes MPEP 2164 and "it is not necessary to 'enable one of ordinary skill in the art to make and use a perfected, commercially viable embodiment absent a claim limitation to that effect.' " CFMT, Inc. v. Yieldup Int'l Corp., 349 F.3d 1333, 1338, 68 USPQ2d 1940, 1944 (Fed. Cir. 2003), as a reason why the claims are enabled that one of ordinary skill could implement the claimed method at the appropriate scale. The examiner disagrees. The examiner submits the claims must enable the full scope of the claims. MPEP 2164.06a I explicitly discloses “[e]nablement serves the dual function of ensuring adequate disclosure of the claimed invention and of preventing claims broader than the disclosed invention.” The Federal Circuit has held:
 The full scope of the claimed invention must be enabled. See  HYPERLINK "https://scholar.google.com/scholar_case?case=1366840172574435372&q=sitrick+v.+dreamworks&hl=en&as_sdt=6,47&as_vis=1" Auto. Techs. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed.Cir.2007). The rationale for this statutory requirement is straightforward. Enabling the full scope of each claim is "part of the quid pro quo of the patent bargain."  HYPERLINK "https://scholar.google.com/scholar_case?case=15045974830683021143&q=sitrick+v.+dreamworks&hl=en&as_sdt=6,47&as_vis=1" AK Steel, 344 F.3d at 1244. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. "The scope of the claims must be less than or equal to the scope of the enablement" to "ensure[] that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims."  HYPERLINK "https://scholar.google.com/scholar_case?case=12188411886870718&q=sitrick+v.+dreamworks&hl=en&as_sdt=6,47&as_vis=1" Nat'l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed.Cir.1999).
As noted above, Specification [0063] discloses “n may be an integral number of qubits such that n ≥ 1”. The examiner explicitly noted, in the non-final office action, that the applicant has not disclosed an upper bound for “n”. The “n” would reasonably encompass 100 qubits. Paragraph [0101] disclose a smaller 100 qubit computer. Paragraph [0101] also discloses large scale quantum computers. The examiner submits the quantum device and the quantum computer would encompass both a smaller 100 qubit computer  and large scale quantum computers.  Moreover, the examiner provided evidence that the 100 qubit computer and large scale quantum computers  did not exist at the time of filing. Therefore, one of ordinary skill would not be able to make and use the current invention on a 100 qubit computer or a large scale quantum computer. 
	
Regarding 112a Written Description
	The applicant alleges the sequence of steps (as noted in the response the 105 request above) discloses one approach for identifying a set of n interface qubits. The applicant fails to detail where the original specification shows the sequence of step used for identifying a set of n interface qubits. 
The applicant alleges “[p]ars. [0029]-[0031], [0048]-[0051], [0057], [0061], and [0074])” give written description to the identifying a set of n interface qubits.  The examiner disagrees. The applicant has not shown where the specification as originally filed discloses the series of steps one would take to identify a set of n interface qubits. 

The applicant alleges “those having skill in the art are extremely familiar with how computer programming is used to create program instructions executable by a processor to perform desired functions”. The examiner disagrees. MPEP 2161.01 I discloses:
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) …examiners should determine whether the specification discloses the computer and the algorithm… If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.(underline added)”. 
In this case,  the applicant does not disclose the computer and algorithm that would allow the controller to function and perform the control function of the quantum computer. The examiner submits the applicant has not shown how the “the controller may interrogate and otherwise influence the quantum state held in the qubit register, as defined by the collective quantum state of the array of qubits 14” as disclosed in paragraph 0031.
	The applicant submitted the response filed 11/29/22, “within a rapidly developing technology field, there is no static ‘algorithm’ which all skilled in the art use to program a processor to execute any process or function of a controller”. The examiner submits this is evidence the applicant did not disclose an algorithm for the controller. MPEP 2161.01 discloses:
original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (underline not added)
In this case, since the applicant does not disclose the algorithm for the controller, one of ordinary skill would not know how the controller  interrogates and otherwise influence the quantum state held in the qubit register.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for 100 qubit computer and large scale quantum computers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Wands Factors:
Breadth of the claims
Claims 1, 9 and 17 disclose “n-qubit gate”.
Specification [0063] discloses “n may be an integral number of qubits such that n ≥ 1”.
The examiner submits the applicant has not disclosed an upper bound for n.
The examiner submits the “n” would reasonably encompass 100 qubits. Paragraph [0101] disclose a smaller 100 qubit computer. 
Paragraph [0101] also discloses large scale quantum computers. 
The examiner notes the current application was filed on 5/29/20.
However, the article “First quantum computer to pack 100 qubits enters crowded race” published 11/19/2021, is evidence that one of ordinary skill would not be able to make 100 qubit computer  in 2020. 
“Quantum Computing: Progress and Prospects (2019)” by the Nation Academies of Sciences, Engineering and Medicine. Chapter 7  page 176 of “Quantum Computing: Progress and Prospects (2019)” discloses “[t]he time to create a large fault-tolerant quantum computer that can run Shor’s algorithm to break RSA 2048, run advanced quantum chemistry computations, or carry out other practical applications likely is more than a decade away.”  The examiner submits “Quantum Computing: Progress and Prospects (2019)”  as evidence that one of ordinary skill would not be able to make and use large scale quantum computing at this time.
“Building a large-scale quantum computer with continuous-variable optical
technologies” by Fukui et al. discloses on page 24 discloses “there remains a long way toward the realization of large-scale QC”. 

Nature of the Invention 
Quantum computing is a developing technology. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses “[i]t is important to realize that we will need significant advances — in basic science as well as in systems engineering — to attain fully scalable fault-tolerant quantum computers.” The examiner submits “Quantum Computing in the NISQ era and beyond”  as evidence that one of ordinary skill would not be able to make and use fault tolerant quantum computing at this time.

Therefore, since one of ordinary skill in the art would not be able to make and use the full scope of the claimed invention without undue experimentation, the examiner finds the currents claims lack an enabling disclosure. 


Written Description: Lack of Algorithm for “identifying a set of n interface qubits”
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2161.01 I discloses:
original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (underline not added)

MPEP 2161.01 I  further discloses:

examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.(underline added)



Claims 1, and  9 disclose “identifying a set of n interface qubits on which to perform the first n-qubit gate”.
Claim 17 discloses “identifying a set of m interface qubits on which to perform the m-qubit diagonal gate”. 
Paragraphs [0057, 0060, 0061, 0063, 0102-0105] discloses identifying. 
The applicant alleges the sequence of steps:
1. Responsive to receiving a request to execute a first n-qubit gate on a set of n target qubits, determine which interface qubits comprise the properties necessary to perform the first n-qubit gate; 
2. Determine which interface qubits from A) are available to perform the first n- qubit gate; 
3. Select n interface qubits from B); and 
4. If necessary, establish entanglement between any of the n interface qubits from C) and the n target qubits. 

discloses one approach for identifying a set of n interface qubits. The applicant fails to detail where the original specification shows the sequence of step used for identifying a set of n interface qubits.

Therefore, since the applicant fails to disclose a specific algorithm for classical tracking that would identify a set of interface qubits, the examiner submits the applicant has not provided disclosure in sufficient detail to demonstrate to one of ordinary skill in the art the inventor possessed the invention. 

Written Description: Lack of Algorithm for “program instructions” for CPU in Quantum Computer
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Paragraph [0029] of the original specification discloses “quantum computer 10 includes a 
controller 18. The controller may include at least one processor 20… A processor 20 of controller 18 may take the form of a central processing unit (CPU), a graphics processing unit (GPU), or the like. As such, the controller may comprise classical electronic componentry… Computer memory 22 may be configured to hold program instructions 24 that cause processor 20 to execute any function or process of the controller.”
	The specification as filed fails to disclose the algorithm that would transform the CPU into a controller for the quantum computer. (The examiner would like to note that a skilled artisan would understand that an “off the shelf” CPU would not perform a control function for a quantum computer. The “off the shelf” CPU need an algorithm in order to function as a controller for a quantum computer.) 
	“Quantum Technology Monitor” by McKinsey & Company discloses “[o]ff-the-shelf products do not yet exist; most business models are still based on exploratory research projects in collaboration with industry” on page 29.

	 Therefore, since the applicant fails to disclose a specific algorithm the “program instructions”, the examiner submits the applicant has not provided disclosure in sufficient detail to demonstrate to one of ordinary skill in the art the inventor possessed the invention.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817